Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 01/25/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 10/19/2021 have been considered and approved by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  
The phrase, “until 50 to 80 percent of the height” appears to lack several words, or else the word “until” needs to be replaced by another word that does not require a verb or a point in time after it. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “cutting a first side of the metal strip”, as recited in claim 1, is unclear because the claim is not properly formulated so as to describe the manufacture of device. Even with the expedient of replacing the phrase “the metal strip” with ‘a metal strip’, it soon becomes clear that the metal strip is introduced without sufficient context to allow an ordinary practitioner to practice the invention. The immediately following phrase, “to a first depth”, also provides no context for such a depth, since no reference, or even a direction, is given for the depth.
The limitation, “wherein the cutting is performed after etching”, as recited in claim 2, is unclear with regard to the relationship of the recited “etching to any of the operations outlined in the parent claim.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. (US 20160260656 A1)

    PNG
    media_image1.png
    298
    634
    media_image1.png
    Greyscale

Hwang et al shows in Fig. 2A, a semiconductor package 200, comprising: a lead frame (210 : die pad 211, and leads 212) including a first side and a second side opposite the first side;
a semiconductor die(120) including a plurality of bumps (122) attached to the first side of the leadframe;
a plurality of openings extending through the leadframe from the first side to the second side; 
	a plurality of cavities on the second side of the die pad (211) of the leadframe; 
a first molding compound (131) covering portions of the leadframe;  
	a second molding compound (132) covering the semiconductor die, portions of the plurality of bumps, portions of the leadframe and the openings on the first side.
However, Hwang et al fails to teach a method for forming a semiconductor package including the method comprising the limitations as set forth in the claimed invention.

This Application was searched, in https://iq.ip.com/discover, in view of the limitations of the claimed invention, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816